DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim 1 and 6 recites the limitation, “advertising, by the first server, the request for the multi-media content;
receiving, by the first server, a message indicating availability of the multi-media content within a second serving node associated with a second server; and
sending, by the first server, a request to the second serving node to transmit the multi-media content to the first serving node for delivery of the multi-media content to the user device”. 
After the review of applicant’s disclosure, examiner found that par. 0140 discloses, “The server 325 then advertises the request for available content to all servers within different regions (step 2340). The response for available content will come from the servers that have the content available within the ASN 150 or user device 180. Server 325 then goes through the CPA process and based on its findings it will redirect the request from the CRN 322 to the CON 324 with closest proximity and which is most suitable to the condition of the CRN 322”. This paragraph discloses that after it is determining that which of the serving node has requested multi-media content, server redirects the request from requesting serving node to serving node that has the requested content. 
Par. 0141 discloses alternate embodiment, where all servers advertises the availability of the content to each other on regular bases, therefore when serving node 
Par. 0145 discloses server has the information about ASNs around the network contains the content that the home ASN is requesting. Server sends a request for direct content distribution to the visitor-ASN along with the location of the home-ASN. The home-ASN may accept receiving content from the visitor-ASN and redirect the content itself to the user device. 
Above two embodiments teaches two different idea of how the data about collecting information about which of the ASN has what content. However none of the single embodiment teaches sequence of steps as being claimed. Where claim requires that requesting ASN sends request for content to a server, the server sends requests to other ASNs, server gets confirmation from ASN which has the requested content, server send request to identified ASN which has the requested content to send the requested content to requesting ASN.  
Therefore specification does not provide written description to support the steps, “advertising, by the first server, the request for the multi-media content;
receiving, by the first server, a message indicating availability of the multi-media content within a second serving node associated with a second server; and
sending, by the first server, a request to the second serving node to transmit the multi-media content to the first serving node for delivery of the multi-media content to the user device”.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 6 recites the limitation, “advertising, by the first server, the request for the multi-media content;
receiving, by the first server, a message indicating availability of the multi-media content within a second serving node associated with a second server; and
sending, by the first server, a request to the second serving node to transmit the multi-media content to the first serving node for delivery of the multi-media content to the user device”. 
After the review of applicant’s disclosure, examiner found that par. 0140 discloses, “The server 325 then advertises the request for available content to all servers within different regions (step 2340). The response for available content will come from the servers that have the content available within the ASN 150 or user device 180. Server 325 then goes through the CPA process and based on its findings it 
Par. 0141 discloses alternate embodiment, where all servers advertises the availability of the content to each other on regular bases, therefore when serving node receives the information from a server, the serving nodes where  or which region contains the content and forwards the request to the server responsible for that region.
Par. 0145 discloses server has the information about ASNs around the network contains the content that the home ASN is requesting. Server sends a request for direct content distribution to the visitor-ASN along with the location of the home-ASN. The home-ASN may accept receiving content from the visitor-ASN and redirect the content itself to the user device. 
Above two embodiments teaches two different idea of how the data about collecting information about which of the ASN has what content. However none of the single embodiment teaches sequence of steps as being claimed. Where claim requires that requesting ASN sends request for content to a server, the server sends requests to other ASNs, server gets confirmation from ASN which has the requested content, server send request to identified ASN which has the requested content to send the requested content to requesting ASN.  
Therefore specification does not provide written description to support the steps, “advertising, by the first server, the request for the multi-media content;

sending, by the first server, a request to the second serving node to transmit the multi-media content to the first serving node for delivery of the multi-media content to the user device”. There is insufficient antecedent basis for this limitation, between specification and claims, Appropriate correction is required.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 

Claim 1 and 6 recites the limitation, “advertising, by the first server, the request for the multi-media content;
receiving, by the first server, a message indicating availability of the multi-media content within a second serving node associated with a second server; and
sending, by the first server, a request to the second serving node to transmit the multi-media content to the first serving node for delivery of the multi-media content to the user device”. 
After the review of applicant’s disclosure, examiner found that par. 0140 discloses, “The server 325 then advertises the request for available content to all servers within different regions (step 2340). The response for available content will 
Par. 0141 discloses alternate embodiment, where all servers advertises the availability of the content to each other on regular bases, therefore when serving node receives the information from a server, the serving nodes where  or which region contains the content and forwards the request to the server responsible for that region.
Par. 0145 discloses server has the information about ASNs around the network contains the content that the home ASN is requesting. Server sends a request for direct content distribution to the visitor-ASN along with the location of the home-ASN. The home-ASN may accept receiving content from the visitor-ASN and redirect the content itself to the user device. 
Above two embodiments teaches two different idea of how the data about collecting information about which of the ASN has what content. However none of the single embodiment teaches sequence of steps as being claimed. Where claim requires that requesting ASN sends request for content to a server, the server sends requests to other ASNs, server gets confirmation from ASN which has the requested content, server send request to identified ASN which has the requested content to send the requested content to requesting ASN.  

receiving, by the first server, a message indicating availability of the multi-media content within a second serving node associated with a second server; and
sending, by the first server, a request to the second serving node to transmit the multi-media content to the first serving node for delivery of the multi-media content to the user device”.; therefore specification fails to provide proper antecedent basis for the claimed subject matter.

Claim 9 recites the limitation, “wherein the request includes data indicating a matching reference fingerprint from the plurality of reference fingerprints”. 
Examiner could not find support in applicant’s disclosure for such feature of claim 9  in combination with claim 7, that requesting for additional content includes data indicating a matching reference fingerprint from the plurality of reference fingerprints.
Therefore specification does not provide written description to support the limitations “wherein the request includes data indicating a matching reference fingerprint from the plurality of reference fingerprints”; therefore specification fails to provide proper antecedent basis for the claimed subject matter.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in view of BASSO et al. (US 20100042235).

Regarding Claim 1, Grannan discloses, a method for processing multi-media content for a user device independent of the user device location (par. 0013 discloses set-top box processing media content for displaying on a display device (i.e. a user device for user to view the content)), the method comprising:
receiving, by a first server, a request for the multi-media content from a first serving node associated with the first server (par. 0030 discloses first set-top box acting as super node within peer-to peer network, monitoring content stored at a group of set-top box, i.e. first set-top box acting as server, The first set-top box device 204 may receive search criteria (i.e. of video content as disclosed in par. 0026) from the second set-top box device 206, i.e. server (first serving node) is receiving a request for multi-media content from another serving node, here serving nodes are associated with each other as they are in peer-to-peer network);
advertising, by the first server, the request for the multi-media content (par. 0030 discloses The first set-top box device 204 may also transmit the search criteria to the other set-top box devices);
receiving, by the first server, a message indicating availability of the multi-media content within a second serving node associated with a second server (par. 0030-0031 discloses, the first set-top box device 204 may also transmit the search criteria to the other set-top box devices, which may perform similar searches to identify a match, i.e. other set-top boxes are identifying match to find relevant content segment, par. 0031 further discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206, i.e. when other set-top box identifies that relevant content is stored in their local storage, it informs the first set-top box about availability of relevant content, in order for first set-top box to instruct other set-top box to transmit relevant content to the second set-top box (i.e. the requesting set-top box), here all set-top boxes are associated with content source 102 (i.e. a second server) as disclosed in par. 0027 and fig. 2); and
sending, by the first server, a request to the second serving node to transmit the multi-media content to the first serving node for delivery of the multi-media content to the user device (par. 0031 discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206),
wherein when the multi-media content is received by the first serving node from the second serving node, the multi-media content is by the first serving node for display on the user device (par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device, the user set-top box device assembles the relevant segments to produce a custom video presentation, par. 0013 discloses, the set-top box device may provide the custom video presentation to a display device (i.e. the user device)). 
Grannan does not disclose, multi-media content is reformatted by the first serving node for display on the user device.
BASSO discloses, multi-media content is reformatted by the serving node for display on the user device (Par. 0023 discloses, a home media server that  adapts the media content for playback on a user device, par. 0029 disclose the media content is adapted by adding or removing elements of the media content based on the output capabilities of each device). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan, by teaching of multi-media content is reformatted by the serving node for display on the user device, as taught by BASSO, to accommodate adaptive content rendition on different devices, as disclosed in BASSO par. 0008.

Regarding claim 2, the method of claim 1, 
Grannan in view of Basso further discloses, further comprising:
receiving, by the first serving node, the multi-media content from the second serving node (Grannan par. 0031 discloses, If the relevant segment is stored  );
delivering, by the first serving node, the multi-media content to the user device, wherein the user device is registered with the first serving node (Grannan par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device, the user set-top box device assembles the relevant segments to produce a custom video presentation, par. 0013 discloses, the set-top box device may provide the custom video presentation to a display device (i.e. the user device), i.e. display device is connected to set-top box as shown in fig. 1 therefore it is registered with set-top box); and
customizing, by the first serving node, a theme presented on the user device when the reformatted multi-media content is displayed on the user device (BASSO, par. 0029 discloses, advertisements may be incorporated into the output on the second device if the original media content does not include output matching the device capabilities. For example, an MP3 containing audio only which is output on a device having graphic capabilities allows for graphic advertisements, i.e. graphical theme is presented on the user device).

Regarding Claim 6, Grannan discloses, a system for processing multi-media content for a user device independent of the user device location (par. 0013 discloses set-top box processing media content for displaying on a display device (i.e. a user device for user to view the content)),, the system comprising:
a first server associated with a first serving node (par. 0030 discloses first set-top box acting as super node within peer-to peer network, monitoring content stored at a group of set-top box, i.e. first set-top box acting as a server, The first set-top box device 204 may receive search criteria (i.e. of video content as disclosed in par. 0026) from the second set-top box device 206, i.e. server (first serving node) is receiving a request for multi-media content from another serving node (i.e. a first serving node), here serving nodes are associated with each other as they are in peer-to-peer network), wherein the first server is configured to:
receive a request for the multi-media content from the first serving node (par. 0030 discloses first set-top box acting as super node within peer-to peer network, monitoring content stored at a group of set-top box, i.e. first set-top box acting as a server, The first set-top box device 204 may receive search criteria (i.e. of video content as disclosed in par. 0026) from the second set-top box device 206); 
advertise the request for the multi-media content (par. 0030 discloses The first set-top box device 204 may also transmit the search criteria to the other set-top box devices, i.e. transmit = advertising the request for the media content to other set-top boxes);
 receive a message indicating availability of the multi-media content within a second serving node associated with a second server (par. 0030-0031 discloses, the first set-top box device 204 may also transmit the search criteria to the other set-top box devices, which may perform similar searches to identify a match, i.e. other set-top boxes are identifying match to find relevant content segment, par. 0031 further discloses, If the relevant segment is stored at another set-top box device, the first set-; and
send a request to the second serving node to transmit the multi-media content to the first serving node for delivery of the multi-media content to the user device (par. 0031 discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206),
wherein when the multi-media content is received by the first serving node from the second serving node, the multi-media content is by the first serving node for display on the user device (par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device, the user set-top box device assembles the relevant segments to produce a custom video presentation, par. 0013 discloses, the set-top box device may provide the custom video presentation to a display device (i.e. the user device)). 
Grannan does not disclose, multi-media content is reformatted by the first serving node for display on the user device.
BASSO discloses, multi-media content is reformatted by the serving node for display on the user device (Par. 0023 discloses, a home media server that  adapts the media content for playback on a user device, par. 0029 disclose the media content is adapted by adding or removing elements of the media content based on the output capabilities of each device). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan, by teaching of multi-media content is reformatted by the serving node for display on the user device, as taught by BASSO, to accommodate adaptive content rendition on different devices, as disclosed in BASSO par. 0008.

Regarding claim 7, Grannan in view of Basso meets the claim limitations as set forth in claim 2.

Claims 3 and 8 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in view of BASSO et. al (US 20100042235), in further view of MATSUMOTO (US 20080147873).

Regarding claim 3, the method of claim 2, 
Grannan in view of Basso further discloses, wherein the reception, by the first serving node, of the multi-media content from the second serving node (par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device).  
Grannan in view of Basso does not disclose, when reception of media content is interrupted, notifying the time of the interruption to the server. 
MATSUMOTO discloses, when reception of media content is interrupted, notifying the time of the interruption to the server (par. 0121 discloses terminal notifies the server system of the content playback interruption time of the interrupted content and request streaming delivery of the content starting from the interrupted position).  Not supported by older provisional  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso, by teaching of when reception of media content is interrupted, notifying the time of the interruption to the server, as taught by MATSUMOTO, to be able to restart the delivery of the content starting from the interruption position, as disclosed in MATSUMOTO par. 0015.

Regarding claim 8, Grannan in view of Basso in further view of MATSUMOTO meets the claim limitations as set forth in claim 3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in view of BASSO et. al (US 20100042235), in further view of Weissmueller et al. (US 20100045681).

Regarding claim 4, method of claim 2, 
Grannan in view of Basso further discloses, further comprising:
delivery of the reformatted multi-media content to the user device (Basso Par. 0023 discloses, a home media server that  adapts the media content for playback on a user device, par. 0029 disclose the media content is adapted by adding or removing elements of the media content based on the output capabilities of each device). 
Grannan in view of Basso does not disclose, transmitting, by the first serving node, a message indicating a status of delivery of the multi-media content to the user device, to the first server. 
Weissmueller discloses, transmitting, by the first serving node, a message indicating a status of delivery of the multi-media content to the user device, to the first server (par. 0012 discloses providing the content provider with verification that the associated visual content was timely and properly displayed, par. 0041 discloses The electronic visual display controller 104 is operable to receive information from the operation server 102 and drive the electronic visual display 106. Additionally, the electronic visual display controller 104 may be utilized to interact with and/or control the electronic visual display 106, here electronic visual display controller 104 is a serving node). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso, by teaching of transmitting a message to the server indicating a status of delivery of multi-media content to the user device, as taught by Weissmueller, to provide notification to an operator of a success or failure of the content being timely and properly displayed based on the verification, as disclosed in Weissmueller par. 0012.

Regarding claim 9, Grannan in view of Basso in further view of Weissmueller meets the claim limitations as set forth in claim 4.

Claims 5 and 10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in view of BASSO et al. (US 20100042235), in further view of Krikorian et al. (US 20060095471), in further view of Greenwood (US 20030198458). 

Regarding claim 5, method of claim 1, 
Grannan in view of Basso further discloses, further comprising:
a connection between the first serving node and the second serving node to support streaming of the multi-media content to the first serving node (par. 0029 discloses, the content source 202 may send a request to the second set-top box device 206 to send the stored content segment to the first set-top box device 204 via the network 208, i.e. network connection 208 supports streaming of the content between first and second serving nodes). 
Grannan in view of Basso fails to disclose, when connection between nodes fails to support streaming of media content, the first server stores the multi-media content for a period of time, wherein the period of time is based on a rating of the multi-media content, and wherein the rating of the multi-media content is based on a frequency with which the multi-media content is being requested.
Krikorian discloses, when connection between nodes fails to support streaming of media content, the first server stores the multi-media content for a period of time (par. 0104 discloses, an on-network storage device, such as a PC, can be used to store content temporarily after a connection between the personal broadcaster and the remote client has been interrupted, here storing temporarily = for a period of time, on-network storage device = server).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso in further view of Krikorian, by teaching of period of time the content to be stored is based on a frequency with which the multi-media is being requested, as taught by Greenwood, to be able to resume the stream from the point at which the previously interrupted transfer left off, as disclosed in Krikorian par. 0104.
Grannan in view of Basso in further view of Krikorian does not disclose, wherein the period of time is based on a rating of the multi-media content, and wherein the rating of the multi-media content is based on a frequency with which the multi-media content is being requested. 
Greenwood discloses, wherein the period of time is based on a rating of the multi-media content, and wherein the rating of the multi-media content is based on a frequency with which the multi-media content is being requested (par. 0023 discloses video program storage management, where available storage is monitored and when space is less than threshold, then next low priority (i.e. low rating) of video is identified based on frequency of viewing of the video and identified as candidate for conversion in lower quality, par. 0025 discloses system provides the user 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso in further view of Krikorian, by teaching of period of time the content to be stored is based on a frequency with which the multi-media is being requested, as taught by Greenwood, to be able priorities the content for storage and giving higher priority content more storage space, as disclosed in Krikorian par. 0003

Regarding claim 10, Grannan in view of Basso in further view of Krikorian in further view of Greenwood meets the claim limitations as set forth in claim 5.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423